— Order unanimously reversed, on the law and facts, without costs, and petition dismissed. Memorandum: The evidence adduced at the hearing was insufficient as a matter of law to support a determination that petitioner was guilty of conduct which, if he were an adult, would constitute assault in the third degree (Penal Law § 120.00 *1104[1]). In describing a tussle with Edward, complainant failed to establish that he suffered either “impairment of physical condition or substantial pain” (Penal Law § 10.00 [9]; see, Matter of Edward M., 88 AD2d 776). (Appeal from order of Erie County Family Court, Killeen, J. — juvenile delinquency.) Present — Dillon, P. J., Doerr, Denman, Boomer and O’Donnell, JJ.